EXHIBIT 10.1



Steven Madden, Ltd. 2006 Stock Incentive Plan, Amended and Restated Effective
May 22, 2009



--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

ARTICLE I PURPOSE

1

ARTICLE II DEFINITIONS

1

ARTICLE III ADMINISTRATION

7

ARTICLE IV SHARE LIMITATION

10

ARTICLE V ELIGIBILITY – GENERAL REQUIREMENTS FOR AWARDS

14

ARTICLE VI STOCK OPTIONS

14

ARTICLE VII STOCK APPRECIATION RIGHTS

17

ARTICLE VIII RESTRICTED STOCK

20

ARTICLE IX PERFORMANCE SHARES

23

ARTICLE X OTHER STOCK-BASED AWARDS

25

ARTICLE XI PERFORMANCE-BASED CASH AWARDS

27

ARTICLE XII TERMINATION

29

ARTICLE XIII CHANGE IN CONTROL PROVISIONS

30

ARTICLE XIV TERMINATION OR AMENDMENT OF PLAN

32

ARTICLE XV UNFUNDED PLAN

33

ARTICLE XVI GENERAL PROVISIONS

34

ARTICLE XVII EFFECTIVE DATE OF PLAN

37

ARTICLE XVIII TERM OF PLAN

37

ARTICLE XIX NAME OF PLAN

37

EXHIBIT A PERFORMANCE GOALS

A

i

--------------------------------------------------------------------------------



EXHIBIT A

STEVEN MADDEN, LTD.

--------------------------------------------------------------------------------

2006 STOCK INCENTIVE PLAN

(Amended and Restated Effective May 22, 2009)

--------------------------------------------------------------------------------

ARTICLE I

PURPOSE

          The purpose of this Plan is to enhance the profitability and value of
the Company for the benefit of its stockholders by enabling the Company to offer
Eligible Employees, Consultants and Non-Employee Directors cash and stock based
incentives in the Company to attract, retain and reward such individuals and
strengthen the mutuality of interests between such individuals and the Company’s
stockholders.

          This Plan, in the form set forth herein, is effective as of the
Restatement Date (as defined in Article XVII) and is an amendment and
restatement of the Steve Madden, Ltd. 2006 Stock Incentive Plan, as amended (the
“Initial Plan”), which was initially effective March 10, 2006.

ARTICLE II

DEFINITIONS

          For purposes of this Plan, the following terms shall have the
following meanings:

          2.1          “Acquisition Event” means a merger or consolidation in
which the Company is not the surviving entity, any transaction that results in
the acquisition of all or substantially all of the Company’s outstanding Common
Stock by a single person or entity or by a group of persons and/or entities
acting in concert, or the sale or transfer of all or substantially all of the
Company’s assets.

          2.2          “Affiliate” means each of the following: (a) any
Subsidiary; (b) any Parent; (c) any corporation, trade or business (including,
without limitation, a partnership or limited liability company) which is
directly or indirectly controlled 50% or more (whether by ownership of stock,
assets or an equivalent ownership interest or voting interest) by the Company;
(d) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) which directly or indirectly controls
50% or more (whether by ownership of stock, assets or an equivalent ownership
interest or voting interest) of the Company; and (e) any other entity in which
the Company or any of its Affiliates has a material equity interest and which is
designated as an “Affiliate” by resolution of the Committee; provided that the
Common Stock

--------------------------------------------------------------------------------



subject to any Award constitutes “service recipient stock” for purposes of
Section 409A of the Code or otherwise does not subject the Award to Section 409A
of the Code.

          2.3          “Appreciation Award” means any Award under this Plan of
any Stock Option, Stock Appreciation Right or Other Stock-Based Award, provided
that such Other Stock-Based Award is based on the appreciation in value of a
share of Common Stock in excess of an amount equal to at least the Fair Market
Value of the Common Stock on the date such Other Stock-Based Award is granted.

          2.4          “Award” means any award under this Plan of any Stock
Option, Stock Appreciation Right, Restricted Stock, Performance Share, Other
Stock-Based Award or Performance-Based Cash Awards. All Awards shall be granted
by, confirmed by, and subject to the terms of, a written agreement executed by
the Company and the Participant.

          2.5          “Board” means the Board of Directors of the Company.

          2.6          “Cause” means with respect to a Participant’s Termination
of Employment or Termination of Consultancy from and after the date hereof, the
following: (a) in the case where there is no employment agreement, consulting
agreement, change in control agreement or similar agreement in effect between
the Company or an Affiliate and the Participant at the time of the grant of the
Award (or where there is such an agreement but it does not define “cause” (or
words of like import)), termination due to: (i) a Participant’s conviction of,
or plea of guilty or nolo contendere to, a felony; (ii) perpetration by a
Participant of an illegal act, or fraud which could cause significant economic
injury to the Company; (iii) continuing willful and deliberate failure by the
Participant to perform the Participant’s duties in any material respect,
provided that the Participant is given notice and an opportunity to effectuate a
cure as determined by the Committee; or (iv) a Participant’s willful misconduct
with regard to the Company that could have a material adverse effect on the
Company; or (b) in the case where there is an employment agreement, consulting
agreement, change in control agreement or similar agreement in effect between
the Company or an Affiliate and the Participant at the time of the grant of the
Award that defines “cause” (or words of like import), “cause” as defined under
such agreement; provided, however, that with regard to any agreement under which
the definition of “cause” only applies on occurrence of a change in control,
such definition of “cause” shall not apply until a change in control actually
takes place and then only with regard to a termination thereafter. With respect
to a Participant’s Termination of Directorship, “cause” means an act or failure
to act that constitutes cause for removal of a director under applicable
Delaware law.

          2.7          “Change in Control” has the meaning set forth in Section
13.2.

          2.8          “Change in Control Price” has the meaning set forth in
Section 13.1.

          2.9          “Code” means the Internal Revenue Code of 1986, as
amended. Any reference to any section of the Code shall also be a reference to
any successor provision and any Treasury Regulation promulgated thereunder.

          2.10         “Committee” means a committee or subcommittee of the
Board appointed from time to time by the Board, which committee or subcommittee
shall consist of two or more non-employee directors, each of whom shall be (i) a
“non-employee director” as defined in Rule 16b-

2

--------------------------------------------------------------------------------



3; (ii) to the extent required by Section 162(m) of the Code, an “outside
director” as defined under Section 162(m) of the Code; and (iii) an “independent
director” as defined under NASD Rule 4200(a)(15) or such other applicable stock
exchange rule. To the extent that no Committee exists that has the authority to
administer this Plan, the functions of the Committee shall be exercised by the
Board. If for any reason the appointed Committee does not meet the requirements
of Rule 16b-3 or Section 162(m) of the Code, such noncompliance shall not affect
the validity of Awards, grants, interpretations or other actions of the
Committee.

          2.11         “Common Stock” means the Common Stock, $0.0001 par value
per share, of the Company.

          2.12         “Company” means Steven Madden, Ltd., a Delaware
corporation, and its successors by operation of law.

          2.13         “Consultant” means any natural person who provides bona
fide consulting or advisory services to the Company or its Affiliates pursuant
to a written agreement, which are not in connection with the offer and sale of
securities in a capital-raising transaction.

          2.14         “Disability” means with respect to a Participant’s
Termination, a permanent and total disability as defined in Section 22(e)(3) of
the Code. A Disability shall only be deemed to occur at the time of the
determination by the Committee of the Disability. Notwithstanding the foregoing,
for Awards that are subject to Section 409A of the Code, Disability shall mean
that a Participant is disabled under Section 409A(a)(2)(C)(i) or (ii) of the
Code.

          2.15         “Effective Date” means the effective date of this Plan as
defined in Article XVII.

          2.16         “Eligible Employees” means each employee of the Company
or an Affiliate.

          2.17         “Exchange Act”means the Securities Exchange Act of 1934,
as amended. Any references to any section of the Exchange Act shall also be a
reference to any successor provision.

          2.18         “Fair Market Value” means, unless otherwise required by
any applicable provision of the Code or any regulations issued thereunder, as of
any date and except as provided below, the closing price reported for the Common
Stock on the applicable date: (a) as reported on the principal national
securities exchange in the United States on which it is then traded or The
Nasdaq Stock Market; or (b) if not traded on any such national securities
exchange or The Nasdaq Stock Market, as quoted on an automated quotation system
sponsored by the National Association of Securities Dealers, Inc. or if the
Common Stock shall not have been reported or quoted on such date, on the first
day prior thereto on which the Common Stock was reported or quoted. If the
Common Stock is not traded, listed or otherwise reported or quoted, then Fair
Market Value means the fair market value of the Common Stock as determined by
the Committee in good faith in whatever manner it considers appropriate taking
into account the requirements of Section 422 of the Code or Section 409A of the
Code, as applicable. For purposes of the grant of any Award, the applicable date
shall be the trading day immediately prior to the date on which the Award is
granted. For purposes of the exercise of any Award, the applicable date shall be
the date a notice of exercise is received by the Committee or, if not a day on
which the applicable market is open, the next day that it is open.

3

--------------------------------------------------------------------------------



          2.19         “Family Member” means “family member” as defined in
Section A.1.(5) of the general instructions of Form S-8, as may be amended from
time to time.

          2.20         “GAAP” has the meaning set forth in Section 11.2(c)(ii).

          2.21         “Incentive Stock Option” means any Stock Option awarded
to an Eligible Employee of the Company, its Subsidiaries and its Parent (if any)
under this Plan intended to be and designated as an “Incentive Stock Option”
within the meaning of Section 422 of the Code.

          2.22         “Non-Employee Director” means a director of the Company
who is not an active employee of the Company or an Affiliate.

          2.23         “Non-Qualified Stock Option” means any Stock Option
awarded under this Plan that is not an Incentive Stock Option.

         2.24         “Other Stock-Based Award” means an Award under Article X
of this Plan that is valued in whole or in part by reference to, or is payable
in or otherwise based on, Common Stock, including, without limitation, a
restricted stock unit or an Award valued by reference to an Affiliate.

          2.25         “Parent” means any parent corporation of the Company
within the meaning of Section 424(e) of the Code.

          2.26         “Participant” means an Eligible Employee, Non-Employee
Director or Consultant to whom an Award has been granted pursuant to this Plan.

          2.27         “Performance-Based Cash Award” means a cash Award under
Article XI of this Plan that is payable or otherwise based on the attainment of
certain pre-established performance goals during a Performance Period.

          2.28         “Performance Period” means the duration of the period
during which receipt of an Award is subject to the satisfaction of performance
criteria, such period as determined by the Committee in its sole discretion.

          2.29         “Performance Share” means an Award made pursuant to
Article IX of this Plan of the right to receive Common Stock or cash of an
equivalent value at the end of a specified Performance Period.

          2.30         “Person” means any individual, corporation, partnership,
limited liability company, firm, joint venture, association, joint-stock
company, trust, incorporated organization, governmental or regulatory or other
entity.

          2.31         “Plan” means this Steven Madden, Ltd. 2006 Stock
Incentive Plan, as amended from time to time.

          2.32         “Reference Stock Option” has the meaning set forth in
Section 7.1.

4

--------------------------------------------------------------------------------



          2.33          “Restricted Stock” means an Award of shares of Common
Stock under this Plan that is subject to restrictions under Article VIII.

          2.34         “Restriction Period” has the meaning set forth in
Subsection 8.3(a).

          2.35         “Retirement” means a voluntary Termination of Employment
at or after age 65 or such earlier date after age 50 as may be approved by the
Committee, in its sole discretion at the time of grant or thereafter provided
that the exercise of such discretion does not make the applicable Award subject
to Section 409A of the Code, except that Retirement shall not include any
Termination with or without Cause. With respect to a Participant’s Termination
of Directorship, Retirement means the failure to stand for reelection or the
failure to be reelected on or after a Participant has attained age 65 or, with
the consent of the Board, provided that the exercise of such discretion does not
make the applicable Award subject to Section 409A of the Code, before age 65 but
after age 50.

          2.36         “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the
Exchange Act as then in effect or any successor provision.

          2.37         “Section 162(m) of the Code” means the exception for
performance-based compensation under Section 162(m) of the Code and any
applicable Treasury regulations thereunder.

          2.38         “Section 409A of the Code” means the nonqualified
deferred compensation rules under Section 409A of the Code and any applicable
Treasury regulations thereunder.

          2.39         “Securities Act” means the Securities Act of 1933, as
amended and all rules and regulations promulgated thereunder. Any reference to
any section of the Securities Act shall also be a reference to any successor
provision.

          2.40         “Stock Appreciation Right” means the right pursuant to an
Award granted under Article VII. A Tandem Stock Appreciation Right shall mean
the right to surrender to the Company all (or a portion) of a Stock Option in
exchange for cash or a number of shares of Common Stock (as determined by the
Committee, in its sole discretion, on the date of grant) equal to the difference
between (a) the Fair Market Value on the date such Stock Option (or such portion
thereof) is surrendered, of the Common Stock covered by such Stock Option (or
such portion thereof), and (b) the aggregate exercise price of such Stock Option
(or such portion thereof). A Non-Tandem Stock Appreciation Right shall mean the
right to receive cash or a number of shares of Common Stock (as determined by
the Committee, in its sole discretion, on the date of grant) equal to the
difference between (i) the Fair Market Value of a share of Common Stock on the
date such right is exercised, and (ii) the aggregate exercise price of such
right, otherwise than on surrender of a Stock Option.

          2.41         “Stock Option” or “Option” means any option to purchase
shares of Common Stock granted to Eligible Employees, Non-Employee Directors or
Consultants granted pursuant to Article VI.

          2.42         “Subsidiary” means any subsidiary corporation of the
Company within the meaning of Section 424(f) of the Code.

5

--------------------------------------------------------------------------------



          2.43         “Ten Percent Stockholder” means a person owning stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company, its Subsidiaries or its Parent.

          2.44         “Termination” means a Termination of Consultancy,
Termination of Directorship or Termination of Employment, as applicable.

          2.45         “Termination of Consultancy” means: (a) that the
Consultant is no longer acting as a consultant to the Company or an Affiliate;
or (b) when an entity which is retaining a Participant as a Consultant ceases to
be an Affiliate unless the Participant otherwise is, or thereupon becomes, a
Consultant to the Company or another Affiliate at the time the entity ceases to
be an Affiliate. In the event that a Consultant becomes an Eligible Employee or
a Non-Employee Director upon the termination of his or her consultancy, unless
otherwise determined by the Committee, in its sole discretion, no Termination of
Consultancy shall be deemed to occur until such time as such Consultant is no
longer a Consultant, an Eligible Employee or a Non-Employee Director.
Notwithstanding the foregoing, the Committee may, in its sole discretion,
otherwise define Termination of Consultancy in the Award agreement or, if no
rights of a Participant are reduced, may otherwise define Termination of
Consultancy thereafter.

          2.46         “Termination of Directorship” means that the Non-Employee
Director has ceased to be a director of the Company; except that if a
Non-Employee Director becomes an Eligible Employee or a Consultant upon the
termination of his or her directorship, his or her ceasing to be a director of
the Company shall not be treated as a Termination of Directorship unless and
until the Participant has a Termination of Employment or Termination of
Consultancy, as the case may be.

          2.47         “Termination of Employment” means: (a) a termination of
employment (for reasons other than a military or personal leave of absence
granted by the Company) of a Participant from the Company and its Affiliates; or
(b) when an entity which is employing a Participant ceases to be an Affiliate,
unless the Participant otherwise is, or thereupon becomes, employed by the
Company or another Affiliate at the time the entity ceases to be an Affiliate.
In the event that an Eligible Employee becomes a Consultant or a Non-Employee
Director upon the termination of his or her employment, unless otherwise
determined by the Committee, in its sole discretion, no Termination of
Employment shall be deemed to occur until such time as such Eligible Employee is
no longer an Eligible Employee, a Consultant or a Non-Employee Director.
Notwithstanding the foregoing, the Committee may, in its sole discretion,
otherwise define Termination of Employment in the Award agreement or, if no
rights of a Participant are reduced, may otherwise define Termination of
Employment thereafter.

          2.48         “Transfer” means: (a) when used as a noun, any direct or
indirect transfer, sale, assignment, pledge, hypothecation, encumbrance or other
disposition (including the issuance of equity in a Person), whether for value or
no value and whether voluntary or involuntary (including by operation of law),
and (b) when used as a verb, to directly or indirectly transfer, sell, assign,
pledge, encumber, charge, hypothecate or otherwise dispose of (including the
issuance of equity in a Person) whether for value or for no value and whether
voluntarily or involuntarily (including by operation of law). “Transferred” and
“Transferrable” shall have a correlative meaning.

6

--------------------------------------------------------------------------------



ARTICLE III

ADMINISTRATION

          3.1          The Committee. This Plan shall be administered and
interpreted by the Committee.

          3.2          Grants of Awards. The Committee shall have full authority
to grant, pursuant to the terms of this Plan, to Eligible Employees, Consultants
and Non-Employee Directors: (i) Stock Options, (ii) Stock Appreciation Rights,
(iii) Restricted Stock, (iv) Performance Shares; (v) Other Stock-Based Awards,
and (vi) Performance-Based Cash Awards. In particular, the Committee shall have
the authority:

 

 

 

 

(a)

to select the Eligible Employees, Consultants and Non-Employee Directors to whom
Awards may from time to time be granted hereunder;

 

 

 

 

(b)

to determine whether and to what extent Awards, or any combination thereof, are
to be granted hereunder to one or more Eligible Employees, Consultants or
Non-Employee Directors;

 

 

 

 

(c)

to determine the number of shares of Common Stock to be covered by each Award
granted hereunder;

 

 

 

 

(d)

to determine the terms and conditions, not inconsistent with the terms of this
Plan, of any Award granted hereunder (including, but not limited to, the
exercise or purchase price (if any), any restriction or limitation, any vesting
schedule or acceleration thereof, or any forfeiture restrictions or waiver
thereof, regarding any Award and the shares of Common Stock relating thereto,
based on such factors, if any, as the Committee shall determine, in its sole
discretion);

 

 

 

 

(e)

to determine whether, to what extent and under what circumstances grants of
Options and other Awards under this Plan are to operate on a tandem basis and/or
in conjunction with or apart from other awards made by the Company outside of
this Plan;

 

 

 

 

(f)

to determine whether and under what circumstances a Stock Option may be settled
in cash, Common Stock and/or Restricted Stock under Section 6.3(d);

 

 

 

 

(g)

to determine whether, to what extent and under what circumstances Common Stock
and other amounts payable with respect to an Award under this Plan shall be
deferred either automatically or at the election of the Participant in any case,
in a manner intended to comply with, Section 409A of the Code;

7

--------------------------------------------------------------------------------




 

 

 

 

(h)

to determine whether a Stock Option is an Incentive Stock Option or
Non-Qualified Stock Option;

 

 

 

 

(i)

to determine whether to require a Participant, as a condition of the granting of
any Award, to not sell or otherwise dispose of shares acquired pursuant to the
exercise of an Award for a period of time as determined by the Committee, in its
sole discretion, following the date of the acquisition of such Award; and

 

 

 

 

(j)

to set the performance criteria and the Performance Period with respect to any
Award for which the grant, vesting or payment of such Award is conditioned upon
the attainment of specified performance criteria and to certify the attainment
of any such performance criteria; provided, that with regard to any Award that
is intended to comply with Section 162(m) of the Code, the applicable
performance criteria shall be based on one or more of the performance goals set
forth in Exhibit A hereto (“Performance Goals”).

          3.3          Guidelines. Subject to Article XIV hereof, the Committee
shall, in its sole discretion, have the authority to adopt, alter and repeal
such administrative rules, guidelines and practices governing this Plan and
perform all acts, including the delegation of its responsibilities (to the
extent permitted by applicable law and applicable stock exchange rules), as it
shall, from time to time, deem advisable; to construe and interpret the terms
and provisions of this Plan and any Award issued under this Plan (and any
agreements relating thereto); and to otherwise supervise the administration of
this Plan. The Committee may, in its sole discretion, correct any defect, supply
any omission or reconcile any inconsistency in this Plan or in any agreement
relating thereto in the manner and to the extent it shall deem necessary to
effectuate the purpose and intent of this Plan; provided, that with regard to
any provision of this Plan or any agreement relating thereto that is intended to
comply with Section 162(m) of the Code, any such action by the Committee shall
be permitted only to the extent such action would be permitted under Section
162(m) of the Code. The Committee may, in its sole discretion, adopt special
guidelines and provisions for persons who are residing in or employed in, or
subject to, the taxes of, any domestic or foreign jurisdictions to comply with
applicable tax and securities laws of such domestic or foreign jurisdictions.
This Plan is intended to comply with the applicable requirements of Rule 16b-3
and with respect to Awards intended to be “performance-based,” the applicable
provisions of Section 162(m) of the Code, and this Plan shall be limited,
construed and interpreted in a manner so as to comply therewith.

          3.4          Decisions Final. Any decision, interpretation or other
action made or taken in good faith by or at the direction of the Company, the
Board or the Committee (or any of its members) arising out of or in connection
with this Plan shall be within the absolute discretion of all and each of them,
as the case may be, and shall be final, binding and conclusive on the Company
and all employees and Participants and their respective heirs, executors,
administrators, successors and assigns.

          3.5          Procedures. If the Committee is appointed, the Board
shall designate one of the members of the Committee as chairman and the
Committee shall hold meetings, subject to the

8

--------------------------------------------------------------------------------



By-Laws of the Company, at such times and places as it shall deem advisable,
including, without limitation, by telephone conference or by written consent to
the extent permitted by applicable law. A majority of the Committee members
shall constitute a quorum. All determinations of the Committee shall be made by
a majority of its members. Any decision or determination reduced to writing and
signed by all the Committee members in accordance with the By-Laws of the
Company shall be fully effective as if it had been made by a vote at a meeting
duly called and held. The Committee shall keep minutes of its meetings and shall
make such rules and regulations for the conduct of its business as it shall deem
advisable.

          3.6          Designation of Consultants/Liability.

 

 

 

 

(a)

The Committee may, in its sole discretion, designate employees of the Company
and professional advisors to assist the Committee in the administration of this
Plan and (to the extent permitted by applicable law and applicable exchange
rules) may grant authority to officers to grant Awards and/or execute agreements
or other documents on behalf of the Committee.

 

 

 

 

(b)

The Committee may, in its sole discretion, employ such legal counsel,
consultants and agents as it may deem desirable for the administration of this
Plan and may rely upon any opinion received from any such counsel or consultant
and any computation received from any such consultant or agent. Expenses
incurred by the Committee or the Board in the engagement of any such counsel,
consultant or agent shall be paid by the Company. The Committee, its members and
any person designated pursuant to sub-section (a) above shall not be liable for
any action or determination made in good faith with respect to this Plan. To the
maximum extent permitted by applicable law, no officer of the Company or member
or former member of the Committee or of the Board shall be liable for any action
or determination made in good faith with respect to this Plan or any Award
granted under it.

          3.7         Indemnification. To the maximum extent permitted by
applicable law and the Certificate of Incorporation and By-Laws of the Company
and to the extent not covered by insurance directly insuring such person, each
officer or employee of the Company or any Affiliate and member or former member
of the Committee or the Board shall be indemnified and held harmless by the
Company against any cost or expense (including reasonable fees of counsel
reasonably acceptable to the Committee) or liability (including any sum paid in
settlement of a claim with the approval of the Committee), and advanced amounts
necessary to pay the foregoing at the earliest time and to the fullest extent
permitted, arising out of any act or omission to act in connection with the
administration of this Plan, except to the extent arising out of such officer’s,
employee’s, member’s or former member’s fraud. Such indemnification shall be in
addition to any rights of indemnification the officers, employees, directors or
members or former officers, directors or members may have under applicable law
or under the Certificate of Incorporation or By-Laws of the Company or any
Affiliate. Notwithstanding anything else herein, this indemnification will not
apply to the actions or determinations made by an individual with regard to
Awards granted to him or her under this Plan.

9

--------------------------------------------------------------------------------



ARTICLE IV

SHARE LIMITATION

          4.1         Shares.

 

 

 

 

(a)

General Limitations. The aggregate number of shares of Common Stock that may be
issued or used for reference purposes or with respect to which Awards may be
granted under this Plan shall not exceed 4,064,000 shares (subject to any
increase or decrease pursuant to Section 4.2), which may be either authorized
and unissued Common Stock or Common Stock held in or acquired for the treasury
of the Company or both. Any shares of Common Stock that are subject to Awards
that are not Appreciation Awards shall be counted against this limit as 1.78
shares for every share granted. If any Appreciation Award granted under this
Plan expires, terminates, is cancelled or is forfeited for any reason, the
number of shares of Common Stock underlying any such Award shall again be
available for the purpose of Awards under this Plan and added back to the
aggregate maximum limit. If any Awards that are not Appreciation Awards granted
under this Plan to a Participant expire, terminate, are cancelled or are
forfeited for any reason, 1.78 shares of Common Stock shall again be available
for the purposes of Awards under this Plan and added back to the aggregate
maximum limit. If a Tandem Stock Appreciation Right or a Limited Stock
Appreciation Right is granted in tandem with an Option, such grant shall only
apply once against the maximum number of shares of Common Stock which may be
issued under this Plan. The number of shares of Common Stock available for the
purpose of Awards under this Plan shall be reduced by (i) the total number of
Stock Options or Stock Appreciation Rights exercised, regardless of whether any
of the shares of Common Stock underlying such Awards are not actually issued to
the Participant as the result of a net settlement, (ii) any shares of Common
Stock used to pay any exercise price or tax withholding obligation with respect
to any Award and (iii) any shares of Common Stock repurchased by the Company on
the open market with the proceeds of an Stock Option exercise price.

 

 

 

 

(b)

Individual Participant Limitations.

 

 

 

 

 

          (i)          The maximum number of shares of Common Stock subject to
any Award of Stock Options, Stock Appreciation Rights or shares of Restricted
Stock for which the grant of such Award or the lapse of the relevant Restriction
Period is subject to the attainment of Performance Goals in accordance with
Section 8.3(a)(ii) herein which may be granted under this Plan during any fiscal
year of the Company to each Eligible Employee or Consultant shall be 600,000
shares per type of Award (which shall be subject to any further increase or
decrease pursuant to Section 4.2), provided that the maximum number of shares of
Common Stock for

10

--------------------------------------------------------------------------------




 

 

 

 

 

all types of Awards does not exceed 750,000 (which shall be subject to any
further increase or decrease pursuant to Section 4.2) with respect to any fiscal
year of the Company. If a Tandem Stock Appreciation Right is granted or a
Limited Stock Appreciation Right is granted in tandem with a Stock Option, it
shall apply against the Eligible Employee’s or Consultant’s individual share
limitations for both Stock Appreciation Rights and Stock Options.

 

 

 

 

 

          (ii)         The maximum number of shares of Common Stock subject to
any Award of Stock Options (other than Incentive Stock Options), Stock
Appreciation Rights, Performance Shares or Other Stock-Based Awards which may be
granted under this Plan during any fiscal year of the Company to each
Non-Employee Director shall be 150,000 shares per type of Award (which shall be
subject to any further increase or decrease pursuant to Section 4.2), provided
that the maximum number of shares of Common Stock for all types of Awards does
not exceed 200,000 (which shall be subject to any further increase or decrease
pursuant to Section 4.2) with respect to any fiscal year of the Company,
provided further, that, effective on the date of the Company’s 2009 annual
stockholders’ meeting, in no event shall the aggregate grant of Awards to
Non-Employee Directors granted on and after such date exceed 10% (when combined
with the 10% limitation set forth in Sections 8.3(a)(iii), 9.2(f), and 10.2(d)
of this Plan) of the total number of shares of Common Stock reserved for Awards
under this Plan. If a Tandem Stock Appreciation Right is granted or a Limited
Stock Appreciation Right is granted in tandem with a Stock Option, it shall
apply against the Non-Employee Director’s individual share limitations for both
Stock Appreciation Rights and Stock Options.

 

 

 

 

 

          (iii)        There are no annual individual Eligible Employee or
Consultant share limitations on Restricted Stock for which the grant of such
Award or the lapse of the relevant Restriction Period is not subject to
attainment of Performance Goals in accordance with Section 8.3(a)(ii) hereof.

 

 

 

 

 

          (iv)         The maximum number of shares of Common Stock subject to
any Award of Performance Shares which may be granted under this Plan during any
fiscal year of the Company to each Eligible Employee or Consultant shall be
300,000 (which shall be subject to any further increase or decrease pursuant to
Section 4.2) with respect to any fiscal year of the Company. Each Performance
Share shall be referenced to one share of Common Stock and shall be charged
against the available shares under this Plan at the time the unit value
measurement is converted to a referenced number of shares of Common Stock in
accordance with Section 9.1.

11

--------------------------------------------------------------------------------




 

 

 

 

 

          (v)         The maximum payment under any Performance-Based Cash Award
payable with respect to any fiscal year of the Company and for which the grant
of such Award is subject to the attainment of Performance Goals in accordance
with Section 11.2(c) herein which may be granted under this Plan with respect to
any fiscal year of the Company to each Eligible Employee or Consultant shall be
$10,000,000.

 

 

 

 

 

          (vi)         The individual Participant limitations set forth in this
Section 4.1(b) shall be cumulative; that is, to the extent that shares of Common
Stock for which Awards are permitted to be granted to an Eligible Employee or a
Consultant during a fiscal year are not covered by an Award to such Eligible
Employee or Consultant in a fiscal year, the number of shares of Common Stock
available for Awards to such Eligible Employee or Consultant shall automatically
increase in the subsequent fiscal years during the term of the Plan until used.

 

 

 

          4.2          Changes.

 

 

 

 

(a)

The existence of this Plan and the Awards granted hereunder shall not affect in
any way the right or power of the Board or the stockholders of the Company to
make or authorize (i) any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, (ii) any merger or
consolidation of the Company or any Affiliate, (iii) any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock, (iv) the dissolution or liquidation of the Company or any Affiliate, (v)
any sale or transfer of all or part of the assets or business of the Company or
any Affiliate or (vi) any other corporate act or proceeding.

 

 

 

 

(b)

Subject to the provisions of Section 4.2(d), if there shall occur any such
change in the capital structure of the Company by reason of any stock split,
reverse stock split, stock dividend, subdivision, combination or
reclassification of shares that may be issued under the Plan, any
recapitalization, any merger, any consolidation, any spin off, any
reorganization or any partial or complete liquidation, or any other corporate
transaction or event having an effect similar to any of the foregoing (a
“Section 4.2 Event”), then (i) the aggregate number and/or kind of shares that
thereafter may be issued under the Plan, (ii) the number and/or kind of shares
or other property (including cash) to be issued upon exercise of an outstanding
Award or under other Awards granted under the Plan, (iii) the purchase price
thereof, and/or (iv) the individual Participant limitations set forth in Section
4.1(b) (other than those based on cash limitations) shall be appropriately
adjusted. In addition, subject to Section 4.2(d), if there shall occur any
change in the capital structure or the business of the Company that is not a
Section 4.2 Event (an “Other Extraordinary Event”), including by reason of any
extraordinary dividend (whether cash or stock), any conversion, any adjustment,
any issuance of

12

--------------------------------------------------------------------------------




 

 

 

 

 

any class of securities convertible or exercisable into, or exercisable for, any
class of stock, or any sale or transfer of all or substantially all the
Company’s assets or business, then the Committee, in its sole discretion, may
adjust any Award and make such other adjustments to the Plan. Any adjustment
pursuant to this Section 4.2 shall be consistent with the applicable Section 4.2
Event or the applicable Other Extraordinary Event, as the case may be, and in
such manner as the Committee may, in its sole discretion, deem appropriate and
equitable to prevent substantial dilution or enlargement of the rights granted
to, or available for, Participants under the Plan. Any such adjustment
determined by the Committee shall be final, binding and conclusive on the
Company and all Participants and their respective heirs, executors,
administrators, successors and permitted assigns. Except as expressly provided
in this Section 4.2 or in the applicable Award agreement, a Participant shall
have no rights by reason of any Section 4.2 Event or any Other Extraordinary
Event.

 

 

 

 

(c)

Fractional shares of Common Stock resulting from any adjustment in Awards
pursuant to Section 4.2(a) or (b) shall be aggregated until, and eliminated at,
the time of exercise by rounding-down for fractions less than one-half and
rounding-up for fractions equal to or greater than one-half. No cash settlements
shall be made with respect to fractional shares eliminated by rounding. Notice
of any adjustment shall be given by the Committee to each Participant whose
Award has been adjusted and such adjustment (whether or not such notice is
given) shall be effective and binding for all purposes of this Plan.

 

 

 

 

(d)

In the event of an Acquisition Event, the Committee may, in its sole discretion,
terminate all outstanding and unexercised Stock Options or Stock Appreciation
Rights or any Other Stock Based Award that provides for a Participant elected
exercise effective as of the date of the Acquisition Event, by delivering notice
of termination to each Participant at least 20 days prior to the date of
consummation of the Acquisition Event, in which case during the period from the
date on which such notice of termination is delivered to the consummation of the
Acquisition Event, each such Participant shall have the right to exercise in
full all of his or her Stock Options or Stock Appreciation Rights that are then
outstanding (without regard to any limitations on exercisability otherwise
contained in the Award agreements), but any such exercise shall be contingent on
the occurrence of the Acquisition Event, and, provided that, if the Acquisition
Event does not take place within a specified period after giving such notice for
any reason whatsoever, the notice and exercise pursuant thereto shall be null
and void.

 

 

 

 

If an Acquisition Event occurs but the Committee does not terminate the
outstanding Awards pursuant to this Section 4.2(d), then the provisions of
Section 4.2(b) and Article XIII shall apply.

13

--------------------------------------------------------------------------------



          4.3          Minimum Purchase Price. Notwithstanding any provision of
this Plan to the contrary, if authorized but previously unissued shares of
Common Stock are issued under this Plan, such shares shall not be issued for a
consideration that is less than as permitted under applicable law.

ARTICLE V

ELIGIBILITY – GENERAL REQUIREMENTS FOR AWARDS

          5.1          General Eligibility. All Eligible Employees, Consultants,
Non-Employee Directors and prospective employees and consultants are eligible to
be granted Awards, subject to the terms and conditions of this Plan. Eligibility
for the grant of Awards and actual participation in this Plan shall be
determined by the Committee in its sole discretion.

          5.2          Incentive Stock Options. Notwithstanding anything herein
to the contrary, only Eligible Employees of the Company, its Subsidiaries and
its Parent (if any) are eligible to be granted Incentive Stock Options under
this Plan. Eligibility for the grant of an Incentive Stock Option and actual
participation in this Plan shall be determined by the Committee in its sole
discretion.

          5.3          General Requirement. The vesting and exercise of Awards
granted to a prospective employee or consultant are conditioned upon such
individual actually becoming an Eligible Employee or Consultant.

ARTICLE VI

STOCK OPTIONS

          6.1          Options. Stock Options may be granted alone or in
addition to other Awards granted under this Plan. Each Stock Option granted
under this Plan shall be of one of two types: (a) an Incentive Stock Option or
(b) a Non-Qualified Stock Option.

          6.2          Grants. The Committee shall, in its sole discretion, have
the authority to grant to any Eligible Employee (subject to Section 5.2)
Incentive Stock Options, Non-Qualified Stock Options, or both types of Stock
Options. The Committee shall, in its sole discretion, have the authority to
grant Non-Qualified Stock Options to any Consultant or Non-Employee Director. To
the extent that any Stock Option does not qualify as an Incentive Stock Option
(whether because of its provisions or the time or manner of its exercise or
otherwise), such Stock Option or the portion thereof which does not qualify
shall constitute a separate Non-Qualified Stock Option.

          6.3          Terms of Options. Options granted under this Plan shall
be subject to the following terms and conditions and shall be in such form and
contain such additional terms and conditions, not inconsistent with the terms of
this Plan, as the Committee, in its sole discretion, shall deem desirable:

 

 

 

 

(a)

Exercise Price. The exercise price per share of Common Stock subject to a Stock
Option shall be determined by the Committee at the time of grant,

14

--------------------------------------------------------------------------------




 

 

 

 

 

provided that the per share exercise price of a Stock Option shall not be less
than 100% (or, in the case of an Incentive Stock Option granted to a Ten Percent
Stockholder, 110%) of the Fair Market Value of the Common Stock at the time of
grant.

 

 

 

 

(b)

Stock Option Term. The term of each Stock Option shall be fixed by the
Committee, provided that no Stock Option shall be exercisable more than seven
(7) years after the date the Option is granted; and provided further that the
term of an Incentive Stock Option granted to a Ten Percent Stockholder shall not
exceed five (5) years.

 

 

 

 

(c)

Exercisability. Stock Options shall be exercisable at such time or times and
subject to such terms and conditions or as shall be determined by the Committee
at grant. If the Committee provides, in its discretion, that any Stock Option is
exercisable subject to certain limitations (including, without limitation, that
such Stock Option is exercisable only in installments or within certain time
periods), the Committee may waive such limitations on the exercisability at any
time at or after grant in whole or in part (including, without limitation,
waiver of the installment exercise provisions or acceleration of the time at
which such Stock Option may be exercised), based on such factors, if any, as the
Committee shall determine, in its sole discretion. In the event that a written
employment agreement between the Company and a Participant provides for a
vesting schedule that is more favorable than the vesting schedule provided in
the form of Award Agreement, the vesting schedule in such employment agreement
shall govern, provided that such agreement is in effect on the date of grant and
applicable to the specific Award.

 

 

 

 

(d)

Method of Exercise. Subject to whatever installment exercise and waiting period
provisions apply under subsection (c) above, to the extent vested, Stock Options
may be exercised in whole or in part at any time during the Option term, by
giving written notice of exercise to the Company specifying the number of shares
of Common Stock to be purchased. Such notice shall be in a form acceptable to
the Company and shall be accompanied by payment in full of the purchase price as
follows: (i) in cash or by check, bank draft or money order payable to the order
of the Company; (ii) solely to the extent permitted by applicable law, if the
Common Stock is traded on a national securities exchange, the Nasdaq Stock
Market or quoted on a national quotation system sponsored by the National
Association of Securities Dealers, and the Committee authorizes, through a
procedure whereby the Participant delivers irrevocable instructions to a broker
reasonably acceptable to the Committee to deliver promptly to the Company an
amount equal to the purchase price; or (iii) on such other terms and conditions
as may be acceptable to the Committee (including, without limitation, the
relinquishment of Stock Options or by payment in full or in part in the form of
Common Stock owned by the Participant based on the Fair Market Value of the
Common Stock on the

15

--------------------------------------------------------------------------------




 

 

 

 

 

payment date as determined by the Committee, in its sole discretion). No shares
of Common Stock shall be issued until payment therefor, as provided herein, has
been made or provided for.

 

 

 

 

(e)

Non-Transferability of Options. No Stock Option shall be Transferable by the
Participant otherwise than by will or by the laws of descent and distribution,
and all Stock Options shall be exercisable, during the Participant’s lifetime,
only by the Participant. Notwithstanding the foregoing, the Committee may
determine, in its sole discretion, at the time of grant or thereafter that a
Non-Qualified Stock Option that is otherwise not Transferable pursuant to this
Section is Transferable to a Family Member in whole or in part and in such
circumstances, and under such conditions, as determined by the Committee, in its
sole discretion. A Non-Qualified Stock Option that is Transferred to a Family
Member pursuant to the preceding sentence (i) may not be subsequently
Transferred otherwise than by will or by the laws of descent and distribution
and (ii) remains subject to the terms of this Plan and the applicable Award
agreement. Any shares of Common Stock acquired upon the exercise of a
Non-Qualified Stock Option by a permissible transferee of a Non-Qualified Stock
Option or a permissible transferee pursuant to a Transfer after the exercise of
the Non-Qualified Stock Option shall be subject to the terms of this Plan and
the applicable Award agreement.

 

 

 

 

(f)

Incentive Stock Option Limitations. To the extent that the aggregate Fair Market
Value (determined as of the time of grant) of the Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by an Eligible
Employee during any calendar year under this Plan and/or any other stock option
plan of the Company, any Subsidiary or any Parent exceeds $100,000, such Options
shall be treated as Non-Qualified Stock Options. Should any provision of this
Plan not be necessary in order for the Stock Options to qualify as Incentive
Stock Options, or should any additional provisions be required, the Committee
may, in its sole discretion, amend this Plan accordingly, without the necessity
of obtaining the approval of the stockholders of the Company.

 

 

 

 

(g)

Form, Modification, Extension and Renewal of Stock Options. Subject to the terms
and conditions and within the limitations of this Plan, Stock Options shall be
evidenced by such form of agreement or grant as is approved by the Committee,
and the Committee may, in its sole discretion (i) modify, extend or renew
outstanding Stock Options granted under this Plan (provided that the rights of a
Participant are not reduced without his or her consent and provided further that
such action does not subject the Stock Options to Section 409A of the Code), and
(ii) accept the surrender of outstanding Stock Options (up to the extent not
theretofore exercised) and authorize the granting of new Stock Options in
substitution therefor (to the extent not theretofore exercised). Notwithstanding
the foregoing, an outstanding Option may not be modified to reduce the exercise
price

16

--------------------------------------------------------------------------------




 

 

 

 

 

thereof nor may a new Option at a lower price be substituted for a surrendered
Option (other than adjustments or substitutions in accordance with Section 4.2),
unless such action is approved by the stockholders of the Company.

 

 

 

 

(h)

Early Exercise. The Committee may provide that a Stock Option include a
provision whereby the Participant may elect at any time before the Participant’s
Termination to exercise the Stock Option as to any part or all of the shares of
Common Stock subject to the Stock Option prior to the full vesting of the Stock
Option and such shares shall be subject to the provisions of Article VIII and
treated as Restricted Stock. Any unvested shares of Common Stock so purchased
may be subject to a repurchase option in favor of the Company or to any other
restriction the Committee determines to be appropriate.

 

 

 

 

(i)

Other Terms and Conditions. Stock Options may contain such other provisions,
which shall not be inconsistent with any of the terms of this Plan, as the
Committee shall, in its sole discretion, deem appropriate.

ARTICLE VII

STOCK APPRECIATION RIGHTS

          7.1          Tandem Stock Appreciation Rights. Stock Appreciation
Rights may be granted in conjunction with all or part of any Stock Option (a
“Reference Stock Option”) granted under this Plan (“Tandem Stock Appreciation
Rights”). In the case of a Non-Qualified Stock Option, such rights may be
granted either at or after the time of the grant of such Reference Stock Option.
In the case of an Incentive Stock Option, such rights may be granted only at the
time of the grant of such Reference Stock Option.

          7.2          Terms and Conditions of Tandem Stock Appreciation Rights.
Tandem Stock Appreciation Rights granted hereunder shall be subject to such
terms and conditions, not inconsistent with the provisions of this Plan, as
shall be determined from time to time by the Committee in its sole discretion,
and the following:

 

 

 

 

(a)

Exercise Price. The exercise price per share of Common Stock subject to a Tandem
Stock Appreciation Right shall be determined by the Committee at the time of
grant, provided that the per share exercise price of a Tandem Stock Appreciation
Right shall not be less than 100% of the Fair Market Value of the Common Stock
at the time of grant.

 

 

 

 

(b)

Term. A Tandem Stock Appreciation Right or applicable portion thereof granted
with respect to a Reference Stock Option shall terminate and no longer be
exercisable upon the termination or exercise of the Reference Stock Option,
except that, unless otherwise determined by the Committee, in its sole
discretion, at the time of grant, a Tandem Stock Appreciation Right granted with
respect to less than the full number of shares covered

17

--------------------------------------------------------------------------------




 

 

 

 

 

by the Reference Stock Option shall not be reduced until and then only to the
extent the exercise or termination of the Reference Stock Option causes the
number of shares covered by the Tandem Stock Appreciation Right to exceed the
number of shares remaining available and unexercised under the Reference Stock
Option.

 

 

 

 

(c)

Exercisability. Tandem Stock Appreciation Rights shall be exercisable only at
such time or times and to the extent that the Reference Stock Options to which
they relate shall be exercisable in accordance with the provisions of Article
VI, and shall be subject to the provisions of Section 6.3(c).

 

 

 

 

(d)

Method of Exercise. A Tandem Stock Appreciation Right may be exercised by the
Participant by surrendering the applicable portion of the Reference Stock
Option. Upon such exercise and surrender, the Participant shall be entitled to
receive an amount determined in the manner prescribed in this Section 7.2. Stock
Options which have been so surrendered, in whole or in part, shall no longer be
exercisable to the extent the related Tandem Stock Appreciation Rights have been
exercised.

 

 

 

 

(e)

Payment. Upon the exercise of a Tandem Stock Appreciation Right, a Participant
shall be entitled to receive up to, but no more than, an amount in cash or a
number of shares of Common Stock (as determined by the Committee, in its sole
discretion, on the date of grant) equal in value to the excess of the Fair
Market Value of one share of Common Stock over the Option exercise price per
share specified in the Reference Stock Option agreement, multiplied by the
number of shares in respect of which the Tandem Stock Appreciation Right shall
have been exercised.

 

 

 

 

(f)

Deemed Exercise of Reference Stock Option. Upon the exercise of a Tandem Stock
Appreciation Right, the Reference Stock Option or part thereof to which such
Stock Appreciation Right is related shall be deemed to have been exercised for
the purpose of the limitation set forth in Article IV of the Plan on the number
of shares of Common Stock to be issued under the Plan.

 

 

 

 

(g)

Non-Transferability. Tandem Stock Appreciation Rights shall be Transferable only
when and to the extent that the underlying Stock Option would be Transferable
under Section 6.3(e) of the Plan.

          7.3          Non-Tandem Stock Appreciation Rights. Non-Tandem Stock
Appreciation Rights may also be granted without reference to any Stock Options
granted under this Plan.

          7.4          Terms and Conditions of Non-Tandem Stock Appreciation
Rights. Non-Tandem Stock Appreciation Rights granted hereunder shall be subject
to such terms and conditions, not inconsistent with the provisions of this Plan,
as shall be determined from time to time by the Committee in its sole
discretion, and the following:

18

--------------------------------------------------------------------------------




 

 

 

 

(a)

Exercise Price. The exercise price per share of Common Stock subject to a
Non-Tandem Stock Appreciation Right shall be determined by the Committee at the
time of grant, provided that the per share exercise price of a Non-Tandem Stock
Appreciation Right shall not be less than 100% of the Fair Market Value of the
Common Stock at the time of grant.

 

 

 

 

(b)

Term. The term of each Non-Tandem Stock Appreciation Right shall be fixed by the
Committee, but shall not be greater than 7 years after the date the right is
granted.

 

 

 

 

(c)

Exercisability. Non-Tandem Stock Appreciation Rights shall be exercisable at
such time or times and subject to such terms and conditions as shall be
determined by the Committee at grant. If the Committee provides, in its
discretion, that any such right is exercisable subject to certain limitations
(including, without limitation, that it is exercisable only in installments or
within certain time periods), the Committee may waive such limitations on the
exercisability at any time at or after grant in whole or in part (including,
without limitation, waiver of the installment exercise provisions or
acceleration of the time at which such right may be exercised), based on such
factors, if any, as the Committee shall determine, in its sole discretion. In
the event that a written employment agreement between the Company and a
Participant provides for a vesting schedule that is more favorable than the
vesting schedule provided in the form of Award Agreement, the vesting schedule
in such employment agreement shall govern, provided that such agreement is in
effect on the date of grant and applicable to the specific Award.

 

 

 

 

(d)

Method of Exercise. Subject to whatever installment exercise and waiting period
provisions apply under subsection (c) above, Non-Tandem Stock Appreciation
Rights may be exercised in whole or in part at any time in accordance with the
applicable Award agreement, by giving written notice of exercise to the Company
specifying the number of Non-Tandem Stock Appreciation Rights to be exercised.

 

 

 

 

(e)

Payment. Upon the exercise of a Non-Tandem Stock Appreciation Right a
Participant shall be entitled to receive, for each right exercised, up to, but
no more than, an amount in cash or a number of shares of Common Stock (as
determined by the Committee, in its sole discretion, on the date of grant) equal
in value to the excess of the Fair Market Value of one share of Common Stock on
the date the right is exercised over the Fair Market Value of one share of
Common Stock on the date the right was awarded to the Participant.

 

 

 

 

(f)

Non-Transferability. No Non-Tandem Stock Appreciation Rights shall be
Transferable by the Participant otherwise than by will or by the laws of descent
and distribution, and all such rights shall be exercisable, during the
Participant’s lifetime, only by the Participant.

19

--------------------------------------------------------------------------------



          7.5          Limited Stock Appreciation Rights. The Committee may, in
its sole discretion, grant Tandem and Non-Tandem Stock Appreciation Rights
either as a general Stock Appreciation Right or as a Limited Stock Appreciation
Right. Limited Stock Appreciation Rights may be exercised only upon the
occurrence of a Change in Control or such other event as the Committee may, in
its sole discretion, designate at the time of grant or thereafter. Upon the
exercise of Limited Stock Appreciation Rights, except as otherwise provided in
an Award agreement, the Participant shall receive in cash or Common Stock, as
determined by the Committee, an amount equal to the amount (a) set forth in
Section 7.2(e) with respect to Tandem Stock Appreciation Rights, or (b) set
forth in Section 7.4(e) with respect to Non-Tandem Stock Appreciation Rights, as
applicable.

ARTICLE VIII

RESTRICTED STOCK

          8.1          Awards of Restricted Stock. Shares of Restricted Stock
may be issued either alone or in addition to other Awards granted under the
Plan. The Committee shall, in its sole discretion, determine the Eligible
Employees, Consultants and Non-Employee Directors, to whom, and the time or
times at which, grants of Restricted Stock shall be made, the number of shares
to be awarded, the price (if any) to be paid by the Participant (subject to
Section 8.2), the time or times within which such Awards may be subject to
forfeiture, the vesting schedule and rights to acceleration thereof, and all
other terms and conditions of the Awards. The Committee may condition the grant
or vesting of Restricted Stock upon the attainment of specified performance
targets (including, the Performance Goals specified in Exhibit A attached
hereto) or such other factors as the Committee may determine, in its sole
discretion, including to comply with the requirements of Section 162(m) of the
Code.

          8.2          Awards and Certificates. Eligible Employees, Consultants
and Non-Employee Directors selected to receive Restricted Stock shall not have
any rights with respect to such Award, unless and until such Participant has
delivered a fully executed copy of the agreement evidencing the Award to the
Company and has otherwise complied with the applicable terms and conditions of
such Award. Further, such Award shall be subject to the following conditions:

 

 

 

 

(a)

Purchase Price. The purchase price of Restricted Stock shall be fixed by the
Committee. Subject to Section 4.3, the purchase price for shares of Restricted
Stock may be zero to the extent permitted by applicable law, and, to the extent
not so permitted, such purchase price may not be less than par value.

 

 

 

 

(b)

Acceptance. Awards of Restricted Stock must be accepted within a period of 60
days (or such other period as the Committee may specify) after the grant date,
by executing a Restricted Stock agreement and by paying whatever price (if any)
the Committee has designated thereunder.

 

 

 

 

(c)

Legend. Each Participant receiving Restricted Stock shall be issued a stock
certificate in respect of such shares of Restricted Stock, unless the Committee
elects to use another system, such as book entries by the

20

--------------------------------------------------------------------------------




 

 

 

 

 

transfer agent, as evidencing ownership of shares of Restricted Stock. Such
certificate shall be registered in the name of such Participant, and shall, in
addition to such legends required by applicable securities laws, bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award, substantially in the following form:

 

 

 

 

 

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the Steven Madden, Ltd. (the
“Company”) 2009 Stock Incentive Plan (the “Plan”) and an agreement entered into
between the registered owner and the Company dated __________. Copies of such
Plan and agreement are on file at the principal office of the Company.”

 

 

 

 

(d)

Custody. If stock certificates are issued in respect of shares of Restricted
Stock, the Committee may require that any stock certificates evidencing such
shares be held in custody by the Company until the restrictions thereon shall
have lapsed, and that, as a condition of any grant of Restricted Stock, the
Participant shall have delivered a duly signed stock power, endorsed in blank,
relating to the Common Stock covered by such Award.

          8.3          Restrictions and Conditions. The shares of Restricted
Stock awarded pursuant to this Plan shall be subject to the following
restrictions and conditions:

 

 

 

 

(a)

Restriction Period. (i) The Participant shall not be permitted to Transfer
shares of Restricted Stock awarded under this Plan during the period or periods
set by the Committee (the “Restriction Period”) commencing on the date of such
Award, as set forth in a Restricted Stock Award agreement and such agreement
shall set forth a vesting schedule and any events which would accelerate vesting
of the shares of Restricted Stock. Within these limits, based on service,
attainment of Performance Goals pursuant to Section 8.3(a)(ii) below and/or such
other factors or criteria as the Committee may determine in its sole discretion,
the Committee may condition the grant or provide for the lapse of such
restrictions in installments in whole or in part, or may accelerate the vesting
of all or any part of any Restricted Stock Award and/or waive the deferral
limitations for all or any part of any Restricted Stock Award. Subject to
Section 8.3(a)(iii) of this Plan, in the event that a written employment
agreement between the Company and a Participant provides for a vesting schedule
that is more favorable than the vesting schedule provided in the form of Award
Agreement, the vesting schedule in such employment agreement shall govern,
provided that such agreement is in effect on the date of grant and applicable to
the specific Award.

 

 

 

 

 

          (ii)          Objective Performance Goals, Formulae or Standards. If
the grant of shares of Restricted Stock or the lapse of restrictions is based

21

--------------------------------------------------------------------------------




 

 

 

 

 

on the attainment of Performance Goals, the Committee shall establish the
Performance Goals and the applicable vesting percentage of the Restricted Stock
Award applicable to each Participant or class of Participants in writing prior
to the beginning of the applicable Performance Period or at such later date as
otherwise determined by the Committee and while the outcome of the Performance
Goals are substantially uncertain. Such Performance Goals may incorporate
provisions for disregarding (or adjusting for) changes in accounting methods,
corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances. With regard to a
Restricted Stock Award that is intended to comply with Section 162(m) of the
Code, to the extent any such provision would create impermissible discretion
under Section 162(m) of the Code or otherwise violate Section 162(m) of the
Code, such provision shall be of no force or effect. The applicable Performance
Goals shall be based on one or more of the performance criteria set forth in
Exhibit A hereto.

 

 

 

 

 

          (iii)         Limitations. Notwithstanding any other provision of this
Plan to the contrary, effective on the date of the Company’s 2009 annual
stockholders’ meeting, the Restriction Period with respect to any Restricted
Stock Award granted on or after such date shall be no less than (A) one year, if
the lapsing of restrictions is based (in whole or in part) on the attainment of
one or more Performance Goals, and (B) three years, if the lapsing of
restrictions is based solely on the continued performance of services by the
Participant (with restrictions as to no more than 1/3rd of the shares of Common
Stock subject thereto lapsing on each of the first three anniversaries of the
date of grant); provided, that, subject to the terms of this Plan, the Committee
shall be authorized (at the time of grant or thereafter) to provide for the
earlier lapsing of restrictions in the event of a Change in Control or a
Participant’s retirement, death or Disability; and provided further, that,
subject to the limitations set forth in Section 4.1(b), Restricted Stock Awards
may be granted on or after the date of the Company’s 2009 annual stockholders’
meeting without the foregoing limitations with respect to up to 10% (when
combined with the 10% limitation set forth in Sections 4.1(b)(ii), 9.2(f) and
10.2(d) of this Plan) of the total number of shares of Common Stock reserved for
Awards under this Plan.

 

 

 

 

(b)

Rights as a Stockholder. Except as provided in this subsection (b) and
subsection (a) above and as otherwise determined by the Committee, the
Participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a holder of shares of Common Stock of the Company including,
without limitation, the right to receive any dividends, the right to vote such
shares and, subject to and conditioned upon the full vesting of shares of
Restricted Stock, the right to tender such shares. The Committee may, in its
sole discretion, determine at the time of grant that the payment

22

--------------------------------------------------------------------------------




 

 

 

 

 

of dividends shall be deferred until, and conditioned upon, the expiration of
the applicable Restriction Period.

 

 

 

 

(c)

Lapse of Restrictions. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock, the certificates for such shares shall
be delivered to the Participant. All legends shall be removed from said
certificates at the time of delivery to the Participant, except as otherwise
required by applicable law or other limitations imposed by the Committee.

ARTICLE IX

PERFORMANCE SHARES

          9.1          Award of Performance Shares. Performance Shares may be
awarded either alone or in addition to other Awards granted under this Plan. The
Committee shall, in its sole discretion, determine the Eligible Employees,
Consultants and Non-Employee Directors, to whom, and the time or times at which,
Performance Shares shall be awarded, the number of Performance Shares to be
awarded to any person, the Performance Period during which, and the conditions
under which, receipt of the Shares will be deferred, and the other terms and
conditions of the Award in addition to those set forth in Section 9.2.

          Except as otherwise provided herein, the Committee shall condition the
right to payment of any Performance Share upon the attainment of specified
objective performance goals (including, the Performance Goals specified in
Exhibit A attached hereto) established pursuant to Section 9.2(c) below and such
other factors as the Committee may determine, in its sole discretion, including
to comply with the requirements of Section 162(m) of the Code.

          9.2          Terms and Conditions. Performance Shares awarded pursuant
to this Article IX shall be subject to the following terms and conditions:

 

 

 

 

(a)

Earning of Performance Share Award. At the expiration of the applicable
Performance Period, the Committee shall determine the extent to which the
Performance Goals established pursuant to Section 9.2(c) are achieved and the
percentage of each Performance Share Award that has been earned.

 

 

 

 

(b)

Non-Transferability. Subject to the applicable provisions of the Award agreement
and this Plan, Performance Shares may not be Transferred during the Performance
Period.

 

 

 

 

(c)

Objective Performance Goals, Formulae or Standards. The Committee shall
establish the objective Performance Goals for the earning of Performance Shares
based on a Performance Period applicable to each Participant or class of
Participants in writing prior to the beginning of the applicable Performance
Period or at such later date as permitted under Section 162(m) of the Code and
while the outcome of the Performance Goals are substantially uncertain. Such
Performance Goals may

23

--------------------------------------------------------------------------------




 

 

 

 

 

incorporate, if and only to the extent permitted under Section 162(m) of the
Code, provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances. To the extent any
such provision would create impermissible discretion under Section 162(m) of the
Code or otherwise violate Section 162(m) of the Code, such provision shall be of
no force or effect. The applicable Performance Goals shall be based on one or
more of the performance criteria set forth in Exhibit A hereto.

 

 

 

 

(d)

Dividends. Unless otherwise determined by the Committee at the time of grant,
amounts equal to any dividends declared during the Performance Period with
respect to the number of shares of Common Stock covered by a Performance Share
will not be paid to the Participant.

 

 

 

 

(e)

Payment. Following the Committee’s determination in accordance with subsection
(a) above, shares of Common Stock or, as determined by the Committee in its sole
discretion, the cash equivalent of such shares shall be delivered to the
Eligible Employee, Consultant or Non-Employee Director, or his legal
representative, in an amount equal to such individual’s earned Performance
Share. Notwithstanding the foregoing, the Committee may, in its sole discretion,
award an amount less than the earned Performance Share and/or subject the
payment of all or part of any Performance Share to additional vesting,
forfeiture and deferral conditions as it deems appropriate.

 

 

 

 

(f)

Accelerated Vesting. Based on service, performance and/or such other factors or
criteria, if any, as the Committee may determine, the Committee may, in its sole
discretion, at or after grant, accelerate the vesting of all or any part of any
Performance Share Award and/or waive the preceding sentence and any other
provision of this Plan to the contrary. Notwithstanding the preceding sentence
or any other provision of this Plan, effective on the date of the Company’s 2009
annual stockholders’ meeting, the vesting schedule with respect to any
Performance Share Award on or after such date shall be no less than (A) one
year, if the vesting period is based (in whole or in part) on the attainment of
one or more Performance Goals, and (B) three years, if the vesting period is
based solely on the continued performance of services by the Participant (with
restrictions as to no more than 1/3rd of the shares of Common Stock subject
thereto lapsing on each of the first three anniversaries of the date of grant);
provided, that, subject to the terms of this Plan, the Committee shall be
authorized (at the time of grant or thereafter) to provide for the acceleration
of vesting in the event of a Change in Control or a Participant’s retirement,
death or Disability; and provided further, that, subject to the limitations set
forth in Section 4.1(b), Performance Share Awards may be granted on or after the
date of the Company’s 2009 annual stockholders’ meeting without the foregoing
limitations with respect to up

24

--------------------------------------------------------------------------------




 

 

 

 

 

to 10% (when combined with the 10% limitation set forth in Sections 4.1(b)(ii),
8.3(a)(iii) and 10.2(d) of this Plan) of the total number of shares of Common
Stock reserved for Awards under this Plan.

ARTICLE X

OTHER STOCK-BASED AWARDS

          10.1        Other Awards. The Committee, in its sole discretion, is
authorized to grant to Eligible Employees, Consultants and Non-Employee
Directors Other Stock-Based Awards that are payable in, valued in whole or in
part by reference to, or otherwise based on or related to shares of Common
Stock, including, but not limited to, shares of Common Stock awarded purely as a
bonus and not subject to any restrictions or conditions, shares of Common Stock
in payment of the amounts due under an incentive or performance plan sponsored
or maintained by the Company or an Affiliate, performance units, dividend
equivalent units, stock equivalent units, restricted stock units and deferred
stock units. To the extent permitted by law, the Committee may, in its sole
discretion, permit Eligible Employees and/or Non-Employee Directors to defer all
or a portion of their cash compensation in the form of Other Stock-Based Awards
granted under this Plan, subject to the terms and conditions of any deferred
compensation arrangement established by the Company, which shall be intended to
comply with Section 409A of the Code. Other Stock-Based Awards may be granted
either alone or in addition to or in tandem with other Awards granted under the
Plan.

          Subject to the provisions of this Plan, the Committee shall, in its
sole discretion, have authority to determine the Eligible Employees, Consultants
and Non-Employee Directors, to whom, and the time or times at which, such Awards
shall be made, the number of shares of Common Stock to be awarded pursuant to
such Awards, and all other conditions of the Awards. The Committee may also
provide for the grant of Common Stock under such Awards upon the completion of a
specified Performance Period.

          The Committee may condition the grant or vesting of Other Stock-Based
Awards upon the attainment of specified Performance Goals set forth on Exhibit A
as the Committee may determine, in its sole discretion; provided that to the
extent that such Other Stock-Based Awards are intended to comply with Section
162(m) of the Code, the Committee shall establish the objective Performance
Goals for the vesting of such Other Stock-Based Awards based on a performance
period applicable to each Participant or class of Participants in writing prior
to the beginning of the applicable performance period or at such later date as
permitted under Section 162(m) of the Code and while the outcome of the
Performance Goals are substantially uncertain. Such Performance Goals may
incorporate, if and only to the extent permitted under Section 162(m) of the
Code, provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances. To the extent any
such provision would create impermissible discretion under Section 162(m) of the
Code or otherwise violate Section 162(m) of the Code, such provision shall be of
no force or effect. The applicable Performance Goals shall be based on one or
more of the performance criteria set forth in Exhibit A hereto.

25

--------------------------------------------------------------------------------



          10.2        Terms and Conditions. Other Stock-Based Awards made
pursuant to this Article X shall be subject to the following terms and
conditions:

 

 

 

 

(a)

Non-Transferability. Subject to the applicable provisions of the Award agreement
and this Plan, shares of Common Stock subject to Awards made under this Article
X may not be Transferred prior to the date on which the shares are issued, or,
if later, the date on which any applicable restriction, performance or deferral
period lapses.

 

 

 

 

(b)

Dividends. Unless otherwise determined by the Committee at the time of Award,
subject to the provisions of the Award agreement and this Plan, the recipient of
an Award under this Article X shall not be entitled to receive, currently or on
a deferred basis, dividends or dividend equivalents with respect to the number
of shares of Common Stock covered by the Award.

 

 

 

 

(c)

Vesting. Any Award under this Article X and any Common Stock covered by any such
Award shall vest or be forfeited to the extent so provided in the Award
agreement, as determined by the Committee, in its sole discretion, in accordance
with the terms of this Plan. Subject to Section 10.2(d) of this Plan, in the
event that a written employment agreement between the Company and a Participant
provides for a vesting schedule that is more favorable than the vesting schedule
provided in the form of Award Agreement, the vesting schedule in such employment
agreement shall govern, provided that such agreement is in effect on the date of
grant and applicable to the specific Award.

 

 

 

 

(d)

Limitation. Notwithstanding Section 10.2(c) of this Plan and any other provision
of this Plan to the contrary, effective on the date of the Company’s 2009 annual
stockholders’ meeting, the vesting schedule with respect to any Other
Stock-Based Award on or after such date shall be no less than (A) one year, if
the vesting period is based (in whole or in part) on the attainment of one or
more Performance Goals, and (B) three years, if the vesting period is based
solely on the continued performance of services by the Participant (with
restrictions as to no more than 1/3rd of the shares of Common Stock subject
thereto lapsing on each of the first three anniversaries of the date of grant);
provided, that, subject to the terms of this Plan, the Committee shall be
authorized (at the time of grant or thereafter) to provide for the acceleration
of vesting in the event of a Change in Control or a Participant’s retirement,
death or Disability; and provided further, that, subject to the limitations set
forth in Section 4.1(b), Other Stock-Based Awards may be granted on or after the
date of the Company’s 2009 annual stockholders’ meeting without the foregoing
limitations with respect to up to 10% (when combined with the 10% limitation set
forth in Sections 4.1(b)(ii), 8.3(a)(iii) and 9.2(f) of this Plan) of the total
number of shares of Common Stock reserved for Awards under this Plan.

26

--------------------------------------------------------------------------------




 

 

 

 

(e)

Price. Common Stock issued on a bonus basis under this Article X may be issued
for no cash consideration; Common Stock purchased pursuant to a purchase right
awarded under this Article X shall be priced, as determined by the Committee in
its sole discretion.

 

 

 

 

(f)

Payment. Form of payment for the Other Stock-Based Award shall be specified in
the Award agreement.

ARTICLE XI

PERFORMANCE-BASED CASH AWARDS

          11.1        Performance-Based Cash Awards. Performance-Based Cash
Awards may be granted either alone or in addition to or in tandem with Stock
Options, Stock Appreciation Rights, or Restricted Stock. Subject to the
provisions of this Plan, the Committee shall, in its sole discretion, have
authority to determine the Eligible Employees, Consultants and Non-Employee
Directors to whom, and the time or times at which, such Awards shall be made,
the dollar amount to be awarded pursuant to such Awards, and all other
conditions of the Awards. The Committee may also provide for the payment of
dollar amount under such Awards upon the completion of a specified Performance
Period.

          For each Participant, the Committee may specify a targeted performance
award. The individual target award may be expressed, at the Committee’s
discretion, as a fixed dollar amount, a percentage of base pay or total pay
(excluding payments made under the Plan), or an amount determined pursuant to an
objective formula or standard. Establishment of an individual target award for a
Participant for a calendar year shall not imply or require that the same level
individual target award (if any such award is established by the Committee for
the relevant Participant) be set for any subsequent calendar year. At the time
the Performance Goals are established, the Committee shall prescribe a formula
to determine the percentages (which may be greater than 100%) of the individual
target award which may be payable based upon the degree of attainment of the
Performance Goals during the calendar year. Notwithstanding anything else
herein, the Committee may, in its sole discretion, elect to pay a Participant an
amount that is less than the Participant’s individual target award (or attained
percentage thereof) regardless of the degree of attainment of the Performance
Goals; provided that no such discretion to reduce an Award earned based on
achievement of the applicable Performance Goals shall be permitted for the
calendar year in which a Change in Control of the Company occurs, or during such
calendar year with regard to the prior calendar year if the Awards for the prior
calendar year have not been made by the time of the Change in Control of the
Company, with regard to individuals who were Participants at the time of the
Change in Control of the Company.

          11.2        Terms and Conditions. Performance-Based Awards made
pursuant to this Article XI shall be subject to the following terms and
conditions:

 

 

 

 

(a)

Vesting of Performance-Based Cash Award. At the expiration of the applicable
Performance Period, the Committee shall determine and certify in writing the
extent to which the Performance Goals established pursuant

27

--------------------------------------------------------------------------------




 

 

 

 

 

to Section 11.2(c) are achieved and the percentage of the Participant’s
individual target award has been vested and earned.

 

 

 

 

(b)

Waiver of Limitation. In the event of the Participant’s Retirement (other than
with respect to Performance-Based Cash Awards that are intended to comply with
Section 162(m) of the Code), Disability or death, or in cases of special
circumstances (to the extent permitted under Section 162(m) of the Code with
regard to a Performance-Based Cash Award that is intended to comply with Section
162(m) of the Code), the Committee may, in its sole discretion, waive in whole
or in part any or all of the limitations imposed hereunder (if any) with respect
to any or all of an Award under this Article XI.

 

 

 

 

(c)

Objective Performance Goals, Formulae or Standards.

 

 

 

 

 

          (i)          The Committee shall establish the objective Performance
Goals and the individual target award (if any) applicable to each Participant or
class of Participants in writing prior to the beginning of the applicable
Performance Period or at such later date as permitted under Section 162(m) of
the Code and while the outcome of the Performance Goals are substantially
uncertain. Such Performance Goals may incorporate, if and only to the extent
permitted under Section 162(m) of the Code, provisions for disregarding (or
adjusting for) changes in accounting methods, corporate transactions (including,
without limitation, dispositions and acquisitions) and other similar type events
or circumstances. To the extent any Performance-Based Award is intended to
comply with the provisions of Section 162(m) of the Code, if any provision would
create impermissible discretion under Section 162(m) of the Code or otherwise
violate Section 162(m) of the Code, such provision shall be of no force or
effect. The applicable Performance Goals shall be based on one or more of the
performance criteria set forth in Exhibit A hereto.

 

 

 

 

 

          (ii)         The measurements used in Performance Goals set under the
Plan shall be determined in accordance with Generally Accepted Accounting
Principles (“GAAP”), except, to the extent that any objective Performance Goals
are used, if any measurements require deviation from GAAP, such deviation shall
be at the discretion of the Committee at the time the Performance Goals are set
or at such later time to the extent permitted under Section 162(m) of the Code.

 

 

 

 

(d)

Payment. Following the Committee’s determination and certification in accordance
with subsection (a) above, the Performance-Based Cash Award amount shall be
delivered to the Eligible Employee, Consultant or Non-Employee Director, or his
legal representative, in accordance with the terms and conditions of the Award
agreement. If the Award Agreement does not provide when such amount will be
paid, except as

28

--------------------------------------------------------------------------------




 

 

 

 

 

provided in the next sentence, such amount shall be paid by no later than the
later of: (i) March 15 of the year following the year in which the applicable
Performance Period ends; or (ii) two and one-half (2½) months after the
expiration of the fiscal year of the Company in which the applicable Performance
Period ends. Notwithstanding the foregoing, the Committee may place such
conditions on the payment of the payment of all or any portion of any
Performance-Based Cash Award as the Committee may determine and prior to the
beginning of a Performance Period the Committee may (x) provide that the payment
of all or any portion of any Performance-Based Cash Award shall be deferred and
(y) permit a Participant to elect to defer receipt of all or a portion of any
Performance-Based Cash Award. Any Performance-Based Cash Award deferred by a
Participant in accordance with the terms and conditions established by the
Committee shall not increase (between the date on which the Performance-Based
Cash Award is credited to any deferred compensation program applicable to such
Participant and the payment date) by an amount that would result in such
deferral being deemed as an “increase in the amount of compensation” under Code
Section 162(m). To the extent applicable, any deferral under this Section
11.2(d) shall be made in a manner intended to comply with the applicable
requirements of Section 409A of the Code.

ARTICLE XII

TERMINATION

          12.1        Termination. The following rules apply with regard to the
Termination of a Participant.

 

 

 

 

(a)

Rules Applicable to Stock Option and Stock Appreciation Rights. Unless otherwise
determined by the Committee at grant (or, if no rights of the Participant are
reduced, thereafter):

 

 

 

 

 

          (i)          Termination by Reason of Death, Disability or Retirement.
If a Participant’s Termination is by reason of death, Disability or the
Participant’s Retirement, all Stock Options or Stock Appreciation Rights that
are held by such Participant that are vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant (or, in the case
of death, by the legal representative of the Participant’s estate) at any time
within a one-year period from the date of such Termination, but in no event
beyond the expiration of the stated term of such Stock Options or Stock
Appreciation Rights; provided, however, if the Participant dies within such
exercise period, all unexercised Stock Options or Stock Appreciation Rights held
by such Participant shall thereafter be exercisable, to the extent to which they
were exercisable at the time of death, for a period of one year from the date of
such death, but in no event

29

--------------------------------------------------------------------------------




 

 

 

 

 

beyond the expiration of the stated term of such Stock Options or Stock
Appreciation Rights.

 

 

 

 

 

          (ii)         Involuntary Termination Without Cause. If a Participant’s
Termination is by involuntary termination without Cause, all Stock Options or
Stock Appreciation Rights that are held by such Participant that are vested and
exercisable at the time of the Participant’s Termination may be exercised by the
Participant at any time within a period of 90 days from the date of such
Termination, but in no event beyond the expiration of the stated term of such
Stock Options or Stock Appreciation Rights.

 

 

 

 

 

          (iii)        Voluntary Termination. If a Participant’s Termination is
voluntary (other than a voluntary termination described in Section
12.2(a)(iv)(2) below), all Stock Options or Stock Appreciation Rights that are
held by such Participant that are vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant at any time within
a period of 30 days from the date of such Termination, but in no event beyond
the expiration of the stated terms of such Stock Options or Stock Appreciation
Rights.

 

 

 

 

 

          (iv)         Termination for Cause. If a Participant’s Termination:
(1) is for Cause or (2) is a voluntary Termination (as provided in sub-section
(iii) above) after the occurrence of an event that would be grounds for a
Termination for Cause, all Stock Options or Stock Appreciation Rights, whether
vested or not vested, that are held by such Participant shall thereupon
terminate and expire as of the date of such Termination.

 

 

 

 

 

          (v)         Unvested Stock Options and Stock Appreciation Rights.
Stock Options or Stock Appreciation Rights that are not vested as of the date of
a Participant’s Termination for any reason shall terminate and expire as of the
date of such Termination.

 

 

 

 

(b)

Rules Applicable to Restricted Stock, Performance Shares, Other Stock-Based
Awards and Performance-Based Cash Awards. Unless otherwise determined by the
Committee at grant or thereafter, upon a Participant’s Termination for any
reason: (i) during the relevant Restriction Period, all Restricted Stock still
subject to restriction shall be forfeited; and (ii) any unvested Performance
Shares, Other Stock-Based Awards or Performance-Based Cash Awards shall be
forfeited

ARTICLE XIII

CHANGE IN CONTROL PROVISIONS

          13.1        Benefits. In the event of a Change in Control of the
Company, and except as otherwise provided by the Committee in an Award agreement
or in a written employment agreement between the Company and a Participant, a
Participant’s unvested Award shall not vest

30

--------------------------------------------------------------------------------



and a Participant’s Award shall be treated in accordance with one of the
following methods as determined by the Committee in its sole discretion:

 

 

 

 

(a)

Awards, whether or not then vested, shall be continued, assumed, have new rights
substituted therefor or be treated in accordance with Section 4.2(d) hereof, as
determined by the Committee in its sole discretion, and restrictions to which
any shares of Restricted Stock or any other Award granted prior to the Change in
Control are subject shall not lapse upon a Change in Control and the Restricted
Stock or other Award shall, where appropriate in the sole discretion of the
Committee, receive the same distribution as other Common Stock on such terms as
determined by the Committee; provided that, the Committee may, in its sole
discretion, decide to award additional Restricted Stock or other Award in lieu
of any cash distribution. Notwithstanding anything to the contrary herein, for
purposes of Incentive Stock Options, any assumed or substituted Stock Option
shall comply with the requirements of Treasury Regulation § 1.424-1 (and any
amendments thereto) and for purposes of any Non-Qualified Stock Options and
Stock Appreciations Rights, any assumed or substituted Non-Qualified Stock
Option or Stock Appreciation Right shall comply with the requirements of Section
409A of the Code and the regulations and guidance issued thereunder.

 

 

 

 

(b)

The Committee, in its sole discretion, may provide for the purchase of any
Awards by the Company or an Affiliate for an amount of cash equal to the excess
of the Change in Control Price (as defined below) of the shares of Common Stock
covered by such Awards, over the aggregate exercise price of such Awards. For
purposes of this Section 13.1, “Change in Control Price” shall mean the highest
price per share of Common Stock paid in any transaction related to a Change in
Control of the Company.

 

 

 

 

(c)

The Committee may, in its sole discretion, provide for the cancellation of any
Awards without payment, if the Change in Control Price is less than the Fair
Market Value of such Award on the date of grant.

 

 

 

 

(d)

Notwithstanding anything else herein, the Committee may, in its sole discretion,
provide for accelerated vesting or lapse of restrictions, of an Award at the
time of grant or at any time thereafter.

          13.2        Change in Control. Unless otherwise determined by the
Committee in the applicable Award agreement (or other written agreement approved
by the Committee including, without limitation, an employment agreement), a
“Change in Control” shall be deemed to occur following any transaction if: (a)
any “person” as such term is used in Sections 13(d) and 14(d) of the Exchange
Act (other than the Company, any trustee or other fiduciary holding securities
under any employee benefit plan of the Company, or any company owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of Common Stock of the Company), becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of 50% or more of the combined voting power of

31

--------------------------------------------------------------------------------



the then outstanding securities of the Company (or its successor corporation);
provided, however, that a merger or consolidation effected solely to implement a
recapitalization of the Company shall not constitute a Change in Control of the
Company; or (b) the stockholders of the Company approve a plan of complete
liquidation of the Company; provided, that this subsection (b) shall not
constitute a Change in Control with respect to the amount of any payment
pursuant to an Award under this Plan, or any portion thereof, that is triggered
upon a Change in Control and that is intended to constitute “non-qualified
deferred compensation” pursuant to Section 409A of the Code; or (c) the
consummation of the sale or disposition by the Company of all or substantially
all of the Company’s assets other than (i) the sale or disposition of all or
substantially all of the assets of the Company to a person or persons who
beneficially own, directly or indirectly, at least 50% or more of the combined
voting power of the outstanding voting securities of the Company at the time of
the sale or (ii) pursuant to a spinoff type transaction, directly or indirectly,
of such assets to the stockholders of the Company.

ARTICLE XIV

TERMINATION OR AMENDMENT OF PLAN

          14.1        Termination or Amendment. Notwithstanding any other
provision of this Plan, the Board or the Committee may at any time, and from
time to time, amend, in whole or in part, any or all of the provisions of this
Plan (including any amendment deemed necessary to ensure that the Company may
comply with any regulatory requirement referred to in Article XVI), or suspend
or terminate it entirely, retroactively or otherwise; provided, however, that,
unless otherwise required by law or specifically provided herein, the rights of
a Participant with respect to Awards granted prior to such amendment, suspension
or termination, may not be impaired without the consent of such Participant and,
provided further, without the approval of the stockholders of the Company in
accordance with the laws of the State of Delaware, to the extent required by the
applicable provisions of Rule 16b-3 or Section 162(m) of the Code, pursuant to
the requirements of NASD Rule 4350(i)(1)(A) or such other applicable stock
exchange rule, or, to the extent applicable to Incentive Stock Options, Section
422 of the Code, no amendment may be made which would:

 

 

 

 

(a)

increase the aggregate number of shares of Common Stock that may be issued under
this Plan pursuant to Section 4.1 (except by operation of Section 4.2);

 

 

 

 

(b)

increase the maximum individual Participant limitations for a fiscal year under
Section 4.1(b) (except by operation of Section 4.2);

 

 

 

 

(c)

change the classification of Eligible Employees or Consultants eligible to
receive Awards under this Plan;

 

 

 

 

(d)

decrease the minimum option price of any Stock Option or Stock Appreciation
Right;

 

 

 

 

(e)

extend the maximum option period under Section 6.3;

32

--------------------------------------------------------------------------------




 

 

 

 

(f)

alter the Performance Goals for the Award of Restricted Stock, Performance
Shares or Other Stock-Based Awards subject to satisfaction of Performance Goals
as set forth in Exhibit A;

 

 

 

 

(g)

other than adjustments or substitutions in accordance with Section 4.2, amend
the terms of outstanding Awards to reduce the exercise price of outstanding
Stock Options or Stock Appreciation Rights or to cancel outstanding Stock
Options or Stock Appreciation Rights in exchange for cash, other Awards or Stock
Options or Stock Appreciation Rights with an exercise price that is less than
the exercise price of the original Stock Options or Stock Appreciation Rights;

 

 

 

 

(h)

award any Stock Option or Stock Appreciation Right in replacement of a canceled
Stock Option or Stock Appreciation Right with a higher exercise price, except in
accordance with Section 6.3(g); or

 

 

 

 

(i)

require stockholder approval in order for this Plan to continue to comply with
the applicable provisions of Section 162(m) of the Code or, to the extent
applicable to Incentive Stock Options, Section 422 of the Code. In no event may
this Plan be amended without the approval of the stockholders of the Company in
accordance with the applicable laws of the State of Delaware to increase the
aggregate number of shares of Common Stock that may be issued under this Plan,
decrease the minimum exercise price of any Stock Option or Stock Appreciation
Right, or to make any other amendment that would require stockholder approval
under NASD Rule 4350(i)(1)(A) or other such rules of any exchange or system on
which the Company’s securities are listed or traded at the request of the
Company.

          The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Article IV above or as otherwise
specifically provided herein, no such amendment or other action by the Committee
shall impair the rights of any holder without the holder’s consent.

ARTICLE XV

UNFUNDED PLAN

          15.1        Unfunded Status of Plan. This Plan is an “unfunded” plan
for incentive and deferred compensation. With respect to any payments as to
which a Participant has a fixed and vested interest but that are not yet made to
a Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general unsecured
creditor of the Company.

33

--------------------------------------------------------------------------------



ARTICLE XVI

GENERAL PROVISIONS

          16.1        Legend. The Committee may require each person receiving
shares of Common Stock pursuant to a Stock Option or other Award under the Plan
to represent to and agree with the Company in writing that the Participant is
acquiring the shares without a view to distribution thereof. In addition to any
legend required by this Plan, the certificates for such shares may include any
legend that the Committee, in its sole discretion, deems appropriate to reflect
any restrictions on Transfer.

          All certificates for shares of Common Stock delivered under the Plan
shall be subject to such stop transfer orders and other restrictions as the
Committee may, in its sole discretion, deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
The Nasdaq Stock Market or any national securities exchange system upon whose
system the Common Stock is then quoted, any applicable Federal or state
securities law, and any applicable corporate law, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

          16.2        Other Plans. Nothing contained in this Plan shall prevent
the Board from adopting other or additional compensation arrangements, subject
to stockholder approval if such approval is required; and such arrangements may
be either generally applicable or applicable only in specific cases.

          16.3        No Right to Employment/Directorship/Consultancy. Neither
this Plan nor the grant of any Option or other Award hereunder shall give any
Participant or other employee, Consultant or Non-Employee Director any right
with respect to continuance of employment, consultancy or directorship by the
Company or any Affiliate, nor shall they be a limitation in any way on the right
of the Company or any Affiliate by which an employee is employed or a Consultant
or Non-Employee Director is retained to terminate his or her employment,
consultancy or directorship at any time.

          16.4        Withholding of Taxes. The Company shall have the right to
deduct from any payment to be made pursuant to this Plan, or to otherwise
require, prior to the issuance or delivery of any shares of Common Stock or the
payment of any cash hereunder, payment by the Participant of, any Federal, state
or local taxes required by law to be withheld. Upon the vesting of Restricted
Stock (or other Award that is taxable upon vesting), or upon making an election
under Section 83(b) of the Code, a Participant shall pay all required
withholding to the Company. Any statutorily required withholding obligation with
regard to any Participant may be satisfied, subject to the advance consent of
the Committee, by reducing the number of shares of Common Stock otherwise
deliverable or by delivering shares of Common Stock already owned. Any fraction
of a share of Common Stock required to satisfy such tax obligations shall be
disregarded and the amount due shall be paid instead in cash by the Participant.

          16.5        No Assignment of Benefits. No Award or other benefit
payable under this Plan shall, except as otherwise specifically provided by law
or permitted by the Committee, be Transferable in any manner, and any attempt to
Transfer any such benefit shall be void, and any

34

--------------------------------------------------------------------------------



such benefit shall not in any manner be liable for or subject to the debts,
contracts, liabilities, engagements or torts of any person who shall be entitled
to such benefit, nor shall it be subject to attachment or legal process for or
against such person.

          16.6        Listing and Other Conditions.

 

 

 

 

(a)

Unless otherwise determined by the Committee, as long as the Common Stock is
listed on a national securities exchange or system sponsored by a national
securities association, the issue of any shares of Common Stock pursuant to an
Award shall be conditioned upon such shares being listed on such exchange or
system. The Company shall have no obligation to issue such shares unless and
until such shares are so listed, and the right to exercise any Option or other
Award with respect to such shares shall be suspended until such listing has been
effected.

 

 

 

 

(b)

If at any time counsel to the Company shall be of the opinion that any sale or
delivery of shares of Common Stock pursuant to an Option or other Award is or
may in the circumstances be unlawful or result in the imposition of excise taxes
on the Company under the statutes, rules or regulations of any applicable
jurisdiction, the Company shall have no obligation to make such sale or
delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act or otherwise, with
respect to shares of Common Stock or Awards, and the right to exercise any
Option or other Award shall be suspended until, in the opinion of said counsel,
such sale or delivery shall be lawful or will not result in the imposition of
excise taxes on the Company.

 

 

 

 

(c)

Upon termination of any period of suspension under this Section 16.6, any Award
affected by such suspension which shall not then have expired or terminated
shall be reinstated as to all shares available before such suspension and as to
shares which would otherwise have become available during the period of such
suspension, but no such suspension shall extend the term of any Award.

 

 

 

 

(d)

A Participant shall be required to supply the Company with any certificates,
representations and information that the Company requests and otherwise
cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.

          16.7        Governing Law. This Plan and actions taken in connection
herewith shall be governed and construed in accordance with the laws of the
State of Delaware (regardless of the law that might otherwise govern under
applicable Delaware principles of conflict of laws).

          16.8        Construction. Wherever any words are used in this Plan in
the masculine gender they shall be construed as though they were also used in
the feminine gender in all cases where they would so apply, and wherever any
words are used herein in the singular form they shall be

35

--------------------------------------------------------------------------------



construed as though they were also used in the plural form in all cases where
they would so apply.

          16.9          Other Benefits. No Award granted or paid out under this
Plan shall be deemed compensation for purposes of computing benefits under any
retirement plan of the Company or its Affiliates nor affect any benefits under
any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the level of compensation.

          16.10        Costs. The Company shall bear all expenses associated
with administering this Plan, including expenses of issuing Common Stock
pursuant to any Awards hereunder.

          16.11        No Right to Same Benefits. The provisions of Awards need
not be the same with respect to each Participant, and such Awards to individual
Participants need not be the same in subsequent years.

          16.12        Death/Disability. The Committee may in its sole
discretion require the transferee of a Participant to supply it with written
notice of the Participant’s death or Disability and to supply it with a copy of
the will (in the case of the Participant’s death) or such other evidence as the
Committee deems necessary to establish the validity of the transfer of an Award.
The Committee may, in its discretion, also require the agreement of the
transferee to be bound by all of the terms and conditions of the Plan.

          16.13        Section 16(b) of the Exchange Act. All elections and
transactions under this Plan by persons subject to Section 16 of the Exchange
Act involving shares of Common Stock are intended to comply with any applicable
exemptive condition under Rule 16b-3. The Committee may, in its sole discretion,
establish and adopt written administrative guidelines, designed to facilitate
compliance with Section 16(b) of the Exchange Act, as it may deem necessary or
proper for the administration and operation of this Plan and the transaction of
business thereunder.

          16.14        Section 409A of the Code. Although the Company does not
guarantee the particular tax treatment of an Award granted under this Plan,
Awards made under this Plan are intended to comply with, or be exempt from, the
applicable requirements of Section 409A of the Code and this Plan and any Award
agreement hereunder shall be limited, construed and interpreted in accordance
with such intent. In no event whatsoever shall the Company or any of its
Affiliates be liable for any additional tax, interest or penalties that may be
imposed on a Participant by Section 409A of the Code or any damages for failing
to comply with Section 409A of the Code.

          16.15        Successor and Assigns. The Plan shall be binding on all
successors and permitted assigns of a Participant, including, without
limitation, the estate of such Participant and the executor, administrator or
trustee of such estate.

          16.16        Severability of Provisions. If any provision of the Plan
shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provisions hereof, and the Plan shall be construed
and enforced as if such provisions had not been included.

36

--------------------------------------------------------------------------------



          16.17        Payments to Minors, Etc. Any benefit payable to or for
the benefit of a minor, an incompetent person or other person incapable of
receipt thereof shall be deemed paid when paid to such person’s guardian or to
the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Committee, the Board, the
Company, its Affiliates and their employees, agents and representatives with
respect thereto.

          16.18        Headings and Captions. The headings and captions herein
are provided for reference and convenience only, shall not be considered part of
the Plan, and shall not be employed in the construction of the Plan.

ARTICLE XVII

EFFECTIVE DATE OF PLAN

          The Initial Plan was originally adopted by the Board in its resolution
adopting the Initial Plan on March 10, 2006 and was thereafter approved by the
stockholders of the Company in 2006. The Board subsequently approved this
amendment and restatement of the Initial Plan in the form set forth herein (the
“Amended and Restated Plan”) subject to, and to be effective upon, the approval
of the stockholders of the Company in accordance with the requirements of the
laws of the State of Delaware at the Company’s 2009 annual stockholders’ meeting
to be held on May 22, 2009 (the “Restatement Date”). If the Amended and Restated
Plan is not so approved by the stockholders, all provisions of the Initial Plan
shall remain effective.

ARTICLE XVIII

TERM OF PLAN

          No Award shall be granted pursuant to this Plan on or after the tenth
anniversary of the earlier of the date the Plan is adopted by the Board and the
Effective Date, but Awards granted prior to such tenth anniversary may extend
beyond that date; provided that no Award (other than a Stock Option or Stock
Appreciation Right) that is intended to be “performance-based” under
Section 162(m) of the Code shall be granted on or after the fifth anniversary of
the stockholder approval of the Plan unless the Performance Goals set forth on
Exhibit A are reapproved (or other designated performance goals are approved) by
the stockholders no later than the first stockholder meeting that occurs in the
fifth year following the year in which stockholders approve the Performance
Goals set forth on Exhibit A.

ARTICLE XIX

NAME OF PLAN

          This Plan shall be known as “The Steven Madden, Ltd. 2006 Stock
Incentive Plan.”

37

--------------------------------------------------------------------------------



EXHIBIT A

PERFORMANCE GOALS

 

 

1.

Performance goals established for purposes of the grant or vesting of Awards of
Restricted Stock, Other Stock-Based Awards, Performance Shares and/or
Performance-Based Cash Awards, each intended to be “performance-based” under
Section 162(m) of the Code, shall be based on the attainment of certain target
levels of, or a specified increase or decrease (as applicable) in one or more of
the following performance goals (“Performance Goals”):


 

 

 

 

(a)

earnings per share;

 

 

 

 

(b)

operating income;

 

 

 

 

(c)

net income;

 

 

 

 

(d)

cash flow;

 

 

 

 

(e)

gross profit;

 

 

 

 

(f)

gross profit return on investment;

 

 

 

 

(g)

gross margin return on investment;

 

 

 

 

(h)

gross margin;

 

 

 

 

(i)

working capital;

 

 

 

 

(j)

earnings before interest and taxes;

 

 

 

 

(k)

earnings before interest, tax, depreciation and amortization;

 

 

 

 

(l)

return on equity;

 

 

 

 

(m)

return on assets;

 

 

 

 

(n)

return on capital;

 

 

 

 

(o)

revenue growth;

 

 

 

 

(p)

total shareholder return;

 

 

 

 

(q)

economic value added;

 

 

 

 

(r)

specified objectives with regard to limiting the level of increase in all or a
portion of the Company’s bank debt or other long-term or short-term public or
private debt or other similar financial obligations of the

A

--------------------------------------------------------------------------------




 

 

 

 

 

Company, which may be calculated net of cash balances and/or other offsets and
adjustments as may be established by the Committee in its sole discretion;

 

 

 

 

(s)

the fair market value of the shares of the Company’s Common Stock;

 

 

 

 

(t)

the growth in the value of an investment in the Company’s Common Stock assuming
the reinvestment of dividends;

 

 

 

 

(u)

reduction in expenses;

 

 

 

 

(v)

customer satisfaction;

 

 

 

 

(w)

customer loyalty;

 

 

 

 

(x)

style indexes;

 

 

 

 

(y)

number of new patents;

 

 

 

 

(z)

employee retention;

 

 

 

 

(aa)

market share;

 

 

 

 

(bb)

market segment share;

 

 

 

 

(cc)

product release schedules;

 

 

 

 

(dd)

new product innovation;

 

 

 

 

(ee)

new product introduction;

 

 

 

 

(ff)

product cost reduction through advanced technology;

 

 

 

 

(gg)

brand recognition and/or acceptance; or

 

 

 

 

(hh)

ship targets.


 

 

2.

To the extent permitted under Section 162(m) of the Code, the Committee may, in
its sole discretion, also exclude, or adjust to reflect, the impact of an event
or occurrence which the Committee determines should be appropriately excluded or
adjusted, including:


 

 

 

 

(a)

restructurings, discontinued operations, extraordinary items or events, and
other unusual or non-recurring charges as described in Accounting Principles
Board Opinion No. 30 and/or management’s discussion and analysis of financial
condition and results of operations appearing or incorporated by reference in
the Company’s Form 10-K for the applicable year;

B

--------------------------------------------------------------------------------




 

 

 

 

(b)

an event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management; or

 

 

 

 

(c)

a change in tax law or accounting standards required by generally accepted
accounting principles.


 

 

3.

Performance goals may also be based upon individual Participant performance
goals, as determined by the Committee, in its sole discretion.

 

 

4.

In addition, such Performance Goals may be based upon the attainment of
specified levels of Company (or subsidiary, division, other operational unit or
administrative department of the Company) performance under one or more of the
measures described above relative to the performance of other corporations. To
the extent permitted under Section 162(m) of the Code, but only to the extent
permitted under Section 162(m) of the Code (including, without limitation,
compliance with any requirements for stockholder approval), the Committee may:


 

 

 

 

(a)

designate additional business criteria on which the performance goals may be
based; or

 

 

 

 

(b)

adjust, modify or amend the aforementioned business criteria.

C


--------------------------------------------------------------------------------